UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6497



TACARLOS ANTIGO MILLER,

                Plaintiff - Appellant,

          v.


DON G. WOOD, ADMINISTRATOR #1 SCOTLAND CORRECTIONAL; DIRECTOR
OF PRISONS BOYD BENNETT; THEODIS BECK, SECRETARY OF DEPARTMENT
OF CORRECTIONS; HATTIE B. PIMPONG, CHIEF DISCIPLINARY HEARING
OFFICER; PATRICIA CHAVIS, DIRECTOR OF SOUTH CENTRAL REGION
OFFICE; MR. CRUTCHFIELD, ASST. SUPT. OF PROGRAMS SCOTLAND
CORR. INST.; MR. BATTLE, DISCIPLINARY HEARING OFFICER,

                Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Paul Trevor Sharp,
Magistrate Judge. (1:07-cv-00415-PTS)


Submitted:   July 31, 2008                 Decided:   August 8, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tacarlos Antigo Miller, Appellant Pro Se.     James Philip Allen,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tacarlos Antigo Miller appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

deny Miller’s motion for appointment of counsel and affirm for the

reasons stated by the district court. Miller v. Wood, No. 1:07-cv-

00415-PTS (M.D.N.C. Mar. 4, 2008).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                              - 2 -